[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE (#105)
The defendant has moved to strike the first and second counts of the complaint which are based on alleged fraudulent conveyances CT Page 6164 and transfers of assets to the detriment of the plaintiff. The crux of the defendant's argument is that the plaintiff has suffered no loss which would support a claim against the defendant for contribution or serve as a basis for setting aside the allegedly fraudulent transfers.
The defendant has made a very similar claim in the companion case, CV-92-106598, Barbara Taddia v. Carole Hicks. The court resolves the issue here presented in the same manner reached in its decision on the defendant's motion to strike the first and second counts of the companion action. See Case No. CV-92-106598, Memorandum of Decision re Motion to strike (#105), dated June 26,
The motion to strike the first and second counts of the complaint is denied.
/s/ Gaffney, J. GAFFNEY